      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 1 of 13. PageID #: 26




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:18-CR-208
                                                  )
                Plaintiff,                        )   JUDGE DAN A. POLSTER
                                                  )
        v.                                        )
                                                  )
 DEMETRIUS ANTOINE HARRIS,                        )   MOTION TO REVOKE ORDER OF
                                                  )   RELEASE
                Defendant.                        )

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Robert J. Kolansky, Assistant United States Attorney, and hereby

files this Motion to Revoke Order of Release of Defendant Demetrius Antoine Harris.

I.     Factual Background

       On April 26, 2018, a federal grand jury returned an indictment charging Defendant

Demetrius Antoine Harris with Possession with Intent to Distribute a Detectable Amount of

Heroin, Fentanyl, Carfentanil, Tramadol, 4-ANPP, and U-47700, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B). Further, the defendant was charged as Felon in Possession of a

Firearm and Ammunition in violation of 18 U.S.C. § 922(g)(1). Finally, he was charged with

Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of

18 U.S.C. § 924(c)(1)(A)(i). (R. 1: Indictment, PageID 1-3).

       If convicted of Count 1, Possession with Intent to Distribute a Detectable Amount of

Heroin, Fentanyl, Carfentanil, Tramadol, 4-ANPP, and U-47700, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B), the defendant faces a mandatory minimum 5 year prison term. If

convicted of Count 3, Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 2 of 13. PageID #: 27



violation of 18 U.S.C. § 924(c)(1)(A)(i), the defendant faces a mandatory minimum 5 year prison

sentence that must be run consecutively to any other sentences. Therefore, the defendant is

facing a sentence of at least 10 years’ incarceration in this case, all of which is mandatory.

       Further, the defendant has a substantial criminal history, and is likely to be found a career

offender. (Pretrial Services Report). Having been convicted of three prior felony drug

trafficking offenses, within the meaning of “controlled substance offense” as defined in 4B1.2(b)

of the United States Sentencing Code, the government submits that the defendant will be deemed

a career offender if convicted of Count 1. In that case, the corresponding Offense Level will be

34, and the Criminal History Category will be VI, resulting in a guideline range of 262-327.

       On May 22, 2019, Magistrate Judge Jonathan D. Greenberg held a detention hearing.

The government proffered the Pretrial Services Report and facts1 about the case. (R. Minutes of

Proceedings from Detention Hearing, May 22, 2019). Specifically, the government proffered

that these charges stem from a traffic stop by the Euclid Police Department (“EPD”) on May 13,

2017, where the defendant was a passenger in a Lexus Rx300. During the traffic stop, EPD

officers conducted a probable cause search of the vehicle after they detected a strong odor of

burnt and raw marijuana emanating from the vehicle, and observed marijuana particles around

the defendant’s mouth, among other observations. During the search, EPD officers located a key

fob for a separate vehicle. The second vehicle, a Chevrolet Malibu, was parked nearby the

location of the traffic stop. In plain view, EPD officers observed a white powder and a small

scale in the cup holder of the Chevrolet Malibu. A probable cause search of the Malibu was also



1
  All of the facts proffered by the government during the Detention Hearing, and referenced
within this motion, are supported by Euclid Police Department reports, which were turned over
in discovery to defense counsel prior to the hearing, and which are available upon request by the
Court.


                                                  2
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 3 of 13. PageID #: 28



conducted, and officers located multiple controlled substances, paraphernalia consistent with

narcotics trafficking, and a gun within the vehicle. The controlled substances were found to be

22.12 grams of a mixture or substances containing detectable amounts of Heroin, Fentanyl,

Carfentanil, Tramadol, 4-ANPP, and U-47700. Additionally, the loaded firearm that was located

in the car was entered as stolen. Further, it was determined that the firearm had been used in a

homicide in the city of Cleveland. Additional investigative steps revealed that the defendant’s

DNA was on the firearm and elsewhere throughout the vehicle, and his fingerprints were located

as well. Also within the center console of the vehicle, where some of the controlled substances

were located, was a compact disc (CD) with the defendant’s face on it.

       Review of the pretrial services report shows a decade-long criminal history of drug

trafficking and weapons offenses, and recurrent disregard for the authority of the criminal justice

system. (Pretrial Services Report, Pgs. 4-6). The defendant has repeatedly incurred new arrests

and convictions while on bond, and he has violated the terms of his probation/parole in all but

one of his prior convictions. (Id.). When the defendant was arrested in the instant case, it had

only been 17 days since he had been released from serving time for his most recent probation

violation, which stemmed from a positive drug test. (Id.).

       The Pretrial Services Report recommended detention, and assessed the defendant as a

PTRA score of 4. (Id., Pg. 7). Further, the Pretrial Services Report indicated that no condition

or combination of conditions will reasonably assure the appearance of the defendant as required

and the safety of any other person and the community. (Id.).

       At the hearing, defendant proffered only that the government’s case against him was

circumstantial, and that members of his family were present in the courtroom. Magistrate Judge




                                                 3
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 4 of 13. PageID #: 29



Greenberg heard argument, and subsequently took the matter under advisement. (R. Minutes of

Proceedings from Detention Hearing, May 22, 2019).

       On May 31, 2019, Magistrate Judge Greenberg ordered the defendant released with

conditions, finding that the defendant had overcome both presumptions for detention. Magistrate

Judge Greenberg presented his findings on the record. Notably, Magistrate Judge Greenberg

relied heavily on his determination that the strength of the underlying case against the defendant

is not strong.2 The government requested a stay of the release order to allow time to seek review

of Magistrate Judge Greenberg’s decision to this Court. (R. Minutes of Proceedings from

Release Hearing, May 31, 2019). Magistrate Judge Greenberg granted this request, and issued a

stay on his order of release pending review of the instant motion. (Id.).

       Pretrial Services presented an Addendum to the initial Pretrial Services Report at the

release hearing on May 31, 2019. In this addendum, Pretrial Services indicates that an inspection

was conducted at the address where the defendant’s girlfriend lives. Despite finding this a

suitable residence for home monitoring, should the defendant be released, Pretrial Services was

clear in the addendum that they still recommend the defendant be detained, as there continues to

be no condition or combination of conditions that will reasonably assure the appearance of the

defendant as required and the safety of any other person and the community. (Pretrial Services

Report, Addendum, Pg. 2).



2
 As will be discussed more fully below, the strength of the underlying case is not a factor to be
considered pursuant to 18 U.S.C. § 3142(g). Instead, the “weight of the evidence against the
person” is the factor to be considered. The Sixth Circuit, in United States v. Stone, 608 F.3d
939, 949 (6th Cir. 2010), made clear that this “factor goes to the weight of the evidence of
dangerousness, not the weight of the evidence of the defendant's guilt.” Therefore, the
government submits that Magistrate Judge Greenberg’s reliance on this factor should not be
given any more weight than the other, more persuasive factors. Of course, the government
submits that the facts of the underlying case are strong as well.


                                                 4
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 5 of 13. PageID #: 30



       On May 31, 2019, the government requested the expedited production of the transcript of

the detention hearing that took place on May 22, 2019. It is the government’s understanding that

the transcripts will be ready on Tuesday, June 4, 2019.

       The government requests that this Court review the Magistrate Judge Greenberg’s

determination, revoke the order of release, and order Defendant Demetrius Harris detained

pending trial.

II.    Law and Argument

       Pursuant to Title 18, United States Code, Section 3145, “If a person is ordered released

by a magistrate, or by a person other than by a judge of a court having original jurisdiction over

the offense . . . the attorney for the government may file, with the court having original

jurisdiction over the offense, a motion for revocation of the order or amendment of the

conditions of release.” 18 U.S.C. § 3145(a)(1).

       As noted above, Defendant Demetrius Harris is charged with Possession with Intent to

Distribute a Detectable Amount of Heroin, Fentanyl, Carfentanil, Tramadol, 4-ANPP, and U-

47700, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). Additionally, he is charged in

Count 3 of the Indictment with Possession of a Firearm in Furtherance of a Drug Trafficking

Crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Accordingly, each of these charges

separately carries with it the rebuttable presumption “that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of the

community” so long as there has been a probable cause finding. 18 U.S.C. § 3142(e)(3).

Of course, “a grand jury indictment, by itself, establishes probable cause to believe that a

defendant committed the crime with which he is charged.” United States v. Stone, 608 F.3d 939,

945 (6th Cir. 2010).




                                                  5
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 6 of 13. PageID #: 31



       The presumption in favor of detention imposes only a burden of production on the

defendant, and the government retains the burden of persuasion. Id. “A defendant satisfies his

burden of production when he comes forward with evidence that he does not pose a danger to the

community or a risk of flight. Although a defendant's burden of production is not heavy, he must

introduce at least some evidence.” Id. (internal citations and quotations omitted). The

government submits that the defendant cannot rebut either presumption, and that he failed to do

so during the detention hearing on May 22, 2019. To be sure, the defendant did not introduce

any evidence at the detention hearing, save the fact that members of his family were in

attendance. The mere fact that members of his family were present in the courtroom should not

be given such significant weight as to rebut the presumptions that all parties agree exist.

Therefore, the presumptions remain, and the defendant should be detained pending trial.

       In the alternative, should this Court find that the defendant has rebutted the presumption

for both of the above-enumerated offenses, the factors still weight heavily in favor of detention

pending trial. The Sixth Circuit in Stone went on to state that, “[e]ven when a defendant satisfies

his burden of production, however, ‘the presumption favoring detention does not disappear

entirely, but remains a factor to be considered among those weighed by the district court.’” Id.

(citing United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). This, the Court explained,

is a reflection of “Congress's substantive judgment that particular classes of offenders should

ordinarily be detained prior to trial.” Id. Therefore, the defendant “should present all the special

features of his case that take it outside the congressional paradigm.” Id. at 946 (internal citations

and quotations omitted). Again, the defendant has clearly failed to do so.

       The factors that are to be considered regarding detention are outlined in 18 U.S.C. §

3142(g):




                                                  6
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 7 of 13. PageID #: 32




       (g) Factors to be considered.--The judicial officer shall, in determining whether there
       are conditions of release that will reasonably assure the appearance of the person as
       required and the safety of any other person and the community, take into account the
       available information concerning--
              (1) the nature and circumstances of the offense charged, including whether the
              offense is a crime of violence, a violation of section 1591, a Federal crime of
              terrorism, or involves a minor victim or a controlled substance, firearm,
              explosive, or destructive device;
              (2) the weight of the evidence against the person;
              (3) the history and characteristics of the person, including--
                       (A) the person's character, physical and mental condition, family ties,
                       employment, financial resources, length of residence in the community,
                       community ties, past conduct, history relating to drug or alcohol abuse,
                       criminal history, and record concerning appearance at court proceedings;
                       and
                       (B) whether, at the time of the current offense or arrest, the person was on
                       probation, on parole, or on other release pending trial, sentencing, appeal,
                       or completion of sentence for an offense under Federal, State, or local law;
                       and
               (4) the nature and seriousness of the danger to any person or the community that
               would be posed by the person's release. In considering the conditions of release
               described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
               officer may upon his own motion, or shall upon the motion of the Government,
               conduct an inquiry into the source of the property to be designated for potential
               forfeiture or offered as collateral to secure a bond, and shall decline to accept the
               designation, or the use as collateral, of property that, because of its source, will
               not reasonably assure the appearance of the person as required.


       Review of these factors weigh heavily in favor of detention. The nature and

circumstances of the instant offenses involve exceedingly dangerous and deadly controlled

substances. Heroin, fentanyl, carfentanil, and the other opioids listed above are the substances at

the heart of the opioid crisis facing our country. These substances are killing people en masse.




                                                 7
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 8 of 13. PageID #: 33



There is simply no argument that the distribution of these substances does not pose immense and

immediate danger to the community.

       Likewise, the defendant is charged with being a felon in possession of a firearm, and with

possessing that firearm in furtherance of a drug trafficking crime. Furthermore, the firearm at

issue, with the defendant’s DNA on it, has been previously reported stolen. Beyond that, the

firearm had previously been used in a homicide. Any firearm in the hands of a previously

convicted felon who is disabled from possessing a firearm is a significant risk to our community,

let alone a stolen gun that has been used in a homicide. As such, this factor weighs in favor of

detention.

       When reviewing the weight of the evidence against the person, it is important to note that

this “factor goes to the weight of the evidence of dangerousness, not the weight of the evidence

of the defendant's guilt.” Stone, 608 f.3d at 949, citing United States v. Hazime, 762 F.2d 34, 37

(6th Cir. 1985) (noting that the weight of evidence against the person “deals with the factors to be

considered in determining whether there are conditions which will assure the appearance of the

accused and safety of the community.”). As noted above, the defendant poses substantial risk to

the safety of the community both by violence and drug trafficking. Furthermore, he has

repeatedly failed to appear for prior criminal cases, with three distinct CAPIAS warrants issued

for him throughout his five prior convictions.3 Additionally, the defendant faces substantial

incarceration if he is convicted of the offenses charged. At a minimum, he faces 10 years

imprisonment. If he is found to be a career offender, which the government submits is likely, he




3
  The government notes that the criminal history section of the Pretrial Services Report shows
four instances where a CAPIAS warrant was issued. However, two of those four appear to be for
the same court date, despite being related to two separate cases.


                                                 8
      Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 9 of 13. PageID #: 34



will face a standard range sentence of 262-327 months. The defendant has repeatedly failed to

appear for court hearings in the past. Now, having been advised of the significant penalties he

faces, he has every incentive to repeat his previous behavior of failing to appear. He poses a

significant danger to the community and he has substantial incentive to flee. This factor weighs

heavily in favor of detention.

       At his detention hearing, the defendant argued that the government’s case against him

was circumstantial, noting that he was not in the car where the narcotics and firearm were found.

This argument, of course, is irrelevant, as it focusses on the evidence pertaining to the underlying

criminal charges, not the detention criteria. This weight of the evidence factor, thus, weighs in

favor of detention.

       Furthermore, in issuing his findings in favor of releasing the defendant, Judge Greenberg

relied heavily on his assessment that the facts of the underlying criminal case against the

defendant are weak. The government contests this finding. Nevertheless, Magistrate Judge

Greenberg’s substantial reliance on this finding is undue. Circuit Courts of Appeal have

consistently held that “the weight of the evidence is the least important of [the] factors.” United

States v. Winsor, 785 F.2d 755 (9th Cir. 1986), citing United States v. Cardenas, 784 F.2d 937,

939 (9th Cir. 1986) (“[t]he weight of the evidence is the least important of these various factors,

however, and the statute neither requires nor permits a pretrial determination that the person is

guilty.”). See also, United States v. Stone, 608 F.3d 939, 948 (6th Cir. 2010) (noting that the

statute “neither requires nor permits a pretrial determination of guilt.”). Therefore, even if this

Court agrees with Magistrate Judge Greenberg’s findings regarding the strength of the

underlying case, this factor is still clearly outweighed by all of the other factors that indicate the

defendant is a danger the community, and that he is likely to flee.




                                                   9
     Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 10 of 13. PageID #: 35



       The third factor to be considered is “the history and characteristics of the person” as

broken down in the statute. 18 U.S.C. § 3142(g)(3). The defendant’s character is one of

longstanding violations of the law and the court’s authority. His criminal history of drug

trafficking and unlawful possession of firearms dates back to 2008. Throughout that time, he

fails to appear, he violates probation, he uses controlled substances, and he commits new,

dangerous offenses. That factor weighs in favor of detention.

       The defendant reports no physical or mental conditions, nor any need for treatment.

(Pretrial Services Report, Pg. 2). This factor is neutral at best.

       The defendant is unmarried and does not have children. (Id.). The defendant indicates

that he does not know where his mother lives, and that his father has been deceased since 2006.

(Id., Pg. 1). He rents a home with his girlfriend. He reports that he is self-employed as a music

producer; however he cannot provide his monthly income. (Id., Pg. 2). Additionally, when

called for verification, his girlfriend made no mention of his work as a producer, and instead told

Pretrial Services that the defendant is employed as a home rehabilitation laborer. (Id.). This

inconsistency casts doubt upon the validity of any gainful employment. He has no significant

ties to the community, except that these are the places where he repeatedly commits criminal

violations, and where he disobeys the court’s orders. All of these considerations weigh heavily

in favor of detention.

       The defendant indicates that he smokes marijuana, a Schedule I controlled substance, and

that he consumes codeine, a Schedule II controlled substance on a daily basis. (Id., Pg. 3).

However, as noted above, the defendant states that he is in excellent physical health and has no

mental health concerns. (Id.). Thus, his use of these illegal substances is voluntary, even while

under court supervision. In fact, the defendant reports that the use of these controlled substances




                                                  10
     Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 11 of 13. PageID #: 36



takes place as his place of self-employment. (Id.). If any consideration is to be given to the fact

that he self-reports employment, certainly his daily use of illegal substances while on the job

cannot be construed as a positive.

       To be sure, when it comes to his use of controlled substances, at the time of the current

offense, the defendant was serving a sentence of community control from a 2015 conviction for

Having Weapons under Disability. (Pretrial Services Report, Pgs. 4-6). Just days prior to the

instant offense, the defendant was incarcerated for a violation of the terms of this probation as

the result of a positive drug test. He was released from incarceration on April 26, 2017, just 17

days before this arrest. (Id.). This factor, and the defendant’s utter disregard for the authority of

the criminal justice system, weighs in favor of detention.

       Finally, the court is to consider “the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(4). All of the

facts regarding the defendant, discussed above, are relevant in this consideration. The only thing

consistent about the defendant is his history of drug trafficking and weapon possession. He has

no verifiable income, save the proceeds of drug trafficking. He has repeatedly put dangerous

drugs on the street of the community, all while on court supervision. The pendency of criminal

charges or the prospect of judicial supervision has yet to stop him from engaging in dangerous

criminal behavior. This case is no different. Therefore, this factor weighs in favor of detention.

       There is not a single factor weighing in favor of release. The defendant has been

convicted three times of trafficking in drugs, and once of having a weapon under disability.

Throughout that time, he repeatedly violated the terms of his bond, sentence, or probation. He

has incurred new convictions for dangerous offenses. He has no significant ties to the

community whatsoever. He voluntarily consumes controlled substances while on court




                                                 11
       Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 12 of 13. PageID #: 37



supervision. He possesses dangerous, stolen weapons that have been used to kill someone within

the community. He is facing significant incarceration, and has a documented history of

repeatedly failing to appear at court hearings. Review of the detention factors makes clear that

detention is necessary to protect the community and to ensure the defendant’s appearance at

future court hearings.

III.    Conclusion

        Based on the foregoing argument, the Government requests that this Court review

Magistrate Judge Greenberg’s release order and find that there are no conditions or combination

of conditions that would reasonably assure Defendant Demetrius Antoine Harris’s appearance in

the Northern District of Ohio or the safety of the community.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:    /s/ Robert J. Kolansky
                                                      Robert J. Kolansky (PA: 316899)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3780
                                                      (216) 522-7499 (facsimile)
                                                      Robert.Kolansky@usdoj.gov




                                                12
     Case: 1:18-cr-00208-DAP Doc #: 10 Filed: 05/31/19 13 of 13. PageID #: 38



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of May 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Robert J. Kolansky
                                                        Robert J. Kolansky
                                                        Assistant U.S. Attorney




                                                  13
